DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/16/2021 has been entered and fully considered.
Claims 1, 9, 11, 14, and 17-18 have been amended.
Claims 5 and 20 have been canceled.
Claims 21 have been newly added.
Claims 1-4, 6-19, and 21 are pending in Instant Application.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
	Applicant argues that Berkobin fails to teach the claimed feature of "the controller is configured or programmed to continue the data transmission until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission", recited in claim 1. 	The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. The claim merely recites that the data transmission is continued once the start condition is satisfied until the start condition is not satisfied within the period of time after the start of the data transmission. Data transmission is completed when the start condition is not the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like. VTU 101 transmission of vehicle performance data packets can be on any of a fixed time basis, fixed amount of data basis, or fixed event basis”.	This indicates that the VTU 101 (controller) will start transmitting the vehicle performance data (start data transmission) once a triggering event (start condition is satisfied) occurs. This also indicates that the VTU 101 will transmit the vehicle performance data for a fixed event. For example, once a triggering event occurs, the data will start transmitting for that event, and will continue to transmit the data if the fixed triggering event continues to occur. The transmission of data is only stopped when the fixed triggering event is no longer occurring. 	Therefore, Berkobin do teach "the controller is configured or programmed to continue the data transmission until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission" and as such meets the scope of the claimed subject matter.
Applicant’s argument and amendment to claims 1, 17, and 18 have overcome the 
Applicant’s argument and amendment to claims 1 and 17 has overcome the 112(b) rejection raised in the previous action; therefore the 112(b) rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12-14, 16-18, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okuyama et al. (USPGPub 2003/0074114) in view of Berkobin et al. (USPGPub 2008/0319665).	As per claim 1, Okuyama discloses a watercraft (see at least Figure 1) comprising: 	an information acquirer that acquires watercraft information about traveling of the watercraft or a plurality of devices on the watercraft (see at least paragraph 0034; wherein the ECU 3 receives the detected signals from the throttle opening sensor 7, the shift position sensor 8, and the engine speed sensor 9. The ECU 3 receives other control signals such as the throttle signal and shift signal from the control unit 10. When the watercraft is operating at a cruising speed, the ECU 3 receives a watercraft speed signal from the hull speed sensor 21. The ECU 3 also receives an acceleration (impact) signal from an acceleration sensor (not shown) and a boat inclination signal from an attitude sensor (not shown)); and 	a controller configured or programmed to perform data transmission to transmit the watercraft information acquired by the information acquirer to a remote server via a communication terminal that performs mobile communication with a base station (see at least paragraph 0041; wherein the performance data 41 stored in the memory 3a of the ECU 3 in the watercraft is transmitted at selected times to the information terminal 13. Thereafter, the performance data 41 is transmitted from the information terminal 13 to the server 130 via the cellular phone 20 and the transceiver 140 in the cellular base station, via a land telephone line, or via another communications system). Okuyama does not explicitly mention wherein the controller is configured or programmed to start the data transmission when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and to not start the data transmission when the communication start condition is not satisfied; the controller is configured or programmed to start the data transmission during a period when the communication start condition is satisfied; and the controller is configured or programmed to continue the data transmission until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission..	However Berkobin does disclose:	wherein the controller is configured or programmed to start the data transmission when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and to not start the data transmission when the communication start condition is not satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like); 	the controller is configured or programmed to start the data transmission during a period when the communication start condition is satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like); and 	the controller is configured or programmed to continue the data transmission until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Berkobin with the teachings as in Okuyama. The motivation for doing so would have been to conserve power until necessary transmission is required, see Berkobin paragraph 0033.	As per claim 9, Berkobin discloses further comprising: 	a switch that switches between a state of connection between a power supply that outputs electric power and the controller and a state of disconnection between the power supply and the controller (see at least paragraph 0036; wherein a power management scheme ensuring that a consumer's car battery is not impaired under normal operating conditions. This can include battery backup support when the vehicle is off in order to support various wake-up and keep-alive tasks); and 	a standby power supply connected to the controller and that outputs electric power (see at least paragraph 0036; wherein battery backup support when the vehicle is off in order to support various wake-up and keep-alive tasks); 	wherein the controller is configured or programmed to continue the data transmission using the electric power from the standby power supply when the switch switches the state of connection between the power supply and the controller to the state of disconnection between the power supply and the controller within the period of time during which the data transmission is performed after the start of the data transmission (see at least paragraph 0038; wherein another state can be a full power relying on battery backup. It can be desirable to turn off the GPS and any other non-communication related subsystem while operating on the back-up batteries). 	As per claim 12, Okuyama discloses wherein the watercraft information includes at least one of drive 54information of the engine and abnormality information of the plurality of devices (see at least paragraph 0036; wherein the performance data 41 advantageously includes a maximum boat speed, a maximum engine speed, time (or distance) to achieve planing, and fuel consumption pertaining to a specific hull model, a specific outboard motor and a specific propeller).  	As per claim 13, Berkobin discloses wherein the watercraft information includes the abnormality information of the plurality of devices; and the controller is configured or programmed to determine whether or not the communication start condition is satisfied when acquiring the abnormality information of the plurality of devices, to start the data transmission to transmit the abnormality information of the plurality of devices to the remote server when the communication start condition is satisfied, and to not start the data transmission when the communication start condition is not satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like).  	As per claim 14, Berkobin discloses further comprising a storage that stores the watercraft information (see at least paragraph 0060; wherein recording vehicle performance data); wherein the controller is configured or programmed to store the watercraft information in the storage without starting the data transmission when the communication start condition is not satisfied, and to start the data transmission to transmit the watercraft information stored in the storage to the remote server when a state in which the communication start condition is not satisfied is changed to a state in which the communication start condition is satisfied (see at least paragraphs 0060-0061; wherein after a pre-determined time interval (e.g., a time interval measured in days, hours, minutes, etc.) of monitoring and recording vehicle performance data, the VTU 101 can prepare stored vehicle performance data for transmission as one or more packets...the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like. VTU 101 transmission of vehicle performance data packets can be on any of a fixed time basis, fixed amount of data basis, or fixed event basis). 	As per claim 16, Okuyama discloses wherein the communication terminal is disposed either on an operation seat of the hull or in an outboard motor attached to the hull (see at least Figure 1).  	As per claim 17, Okuyama discloses a watercraft information system (see at least Figure 1) comprising: 	a watercraft including an information acquirer that acquires watercraft information about traveling of the watercraft or a plurality of devices on the watercraft (see at least paragraph 0034; wherein the ECU 3 receives the detected signals from the throttle opening sensor 7, the shift position sensor 8, and the engine speed sensor 9. The ECU 3 receives other control signals such as the throttle signal and shift signal from the control unit 10. When the watercraft is operating at a cruising speed, the ECU 3 receives a watercraft speed signal from the hull speed sensor 21. The ECU 3 also receives an acceleration (impact) signal from an acceleration sensor (not shown) and a boat inclination signal from an attitude sensor (not shown)), and a controller configured or programmed to perform data transmission to transmit the watercraft information acquired by the information acquirer via a communication terminal that performs mobile communication with a base station (see at least paragraph 0041; wherein the performance data 41 stored in the memory 3a of the ECU 3 in the watercraft is transmitted at selected times to the information terminal 13. Thereafter, the performance data 41 is transmitted from the information terminal 13 to the server 130 via the cellular phone 20 and the transceiver 140 in the cellular base station, via a land telephone line, or via another communications system); and 	a remote server that receives the watercraft information transmitted from the controller via the communication terminal and the base station and stores the watercraft information station (see at least paragraph 0041; wherein the performance data 41 stored in the memory 3a of the ECU 3 in the watercraft is transmitted at selected times to the information terminal 13. Thereafter, the performance data 41 is transmitted from the information terminal 13 to the server 130 via the cellular phone 20 and the transceiver 140 in the cellular base station, via a land telephone line, or via another communications system). Okuyama does not explicitly mention wherein the controller is configured or programmed to start the data transmission when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and to not start the data transmission when the communication start condition is not satisfied; the controller is configured or programmed to start the data transmission during a period when the communication start condition is satisfied; and the controller is configured or programmed to continue the data transmission until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission.	However Berkobin does disclose:	wherein the controller is configured or programmed to start the data transmission when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and to not start the data transmission when the communication start condition is not satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like); 	  the controller is configured or programmed to start the data transmission during a period when the communication start condition is satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like); and 	the controller is configured or programmed to continue the data transmission until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Berkobin with the teachings as in Okuyama. The motivation for doing so would have been to conserve power until necessary transmission is required, see Berkobin paragraph 0033.	As per claim 18, Okuyama discloses an information communication method of a watercraft that transmits watercraft information about traveling of the watercraft or a plurality of devices on the watercraft to a remote server via a communication terminal that performs mobile communication with a base station (see at least paragraph 0041; wherein the performance data 41 stored in the memory 3a of the ECU 3 in the watercraft is transmitted at selected times to the information terminal 13. Thereafter, the performance data 41 is transmitted from the information terminal 13 to the server 130 via the cellular phone 20 and the transceiver 140 in the cellular base station, via a land telephone line, or via another communications system), the method comprising: 		acquiring the watercraft information (see at least paragraph 0034; wherein the ECU 3 receives the detected signals from the throttle opening sensor 7, the shift position sensor 8, and the engine speed sensor 9. The ECU 3 receives other control signals such as the throttle signal and shift signal from the control unit 10. When the watercraft is operating at a cruising speed, the ECU 3 receives a watercraft speed signal from the hull speed sensor 21. The ECU 3 also receives an acceleration (impact) signal from an acceleration sensor (not shown) and a boat inclination signal from an attitude sensor (not shown)). Okuyama does not explicitly mention starting data transmission to transmit the acquired watercraft information to the remote server via the communication terminal and the base station when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and not starting the data transmission when the communication start condition is not satisfied; wherein the data transmission is started durinq a period when the communication start condition is satisfied; and the data transmission is continued until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission.  	However Berkobin does disclose:	starting data transmission to transmit the acquired watercraft information to the remote server via the communication terminal and the base station when a communication start condition based on at least one of a reception strength of a radio wave received by the communication terminal from the base station, a rotation speed of an engine defining one of the plurality of devices, a traveling speed of a hull defining one of the plurality of devices, and a state of a shift device defining one of the plurality of devices is satisfied, and not starting the data transmission when the communication start condition is not satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like); 	wherein the data transmission is started durinq a period when the communication start condition is satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like); and 	the data transmission is continued until the data transmission is completed when a state in which the communication start condition is satisfied is changed to a state in which the communication start condition is not satisfied within a period of time during which the data transmission is performed after the start of the data transmission (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Berkobin with the teachings as in Okuyama. The motivation for doing so would have been to conserve power until necessary transmission is required, see Berkobin paragraph 0033.	As per claim 21, Berkobin discloses wherein the controller is configured or programmed to start the data transmission at a predetermined time interval when the communication start condition is satisfied (see at least paragraph 0061; wherein the VTU 101 can transmit vehicle performance data upon a triggering event such as, but not limited to vehicle crash indication, acceleration above a threshold, speed above a threshold, and the like).

Claims 2 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okuyama et al. (USPGPub 2003/0074114), in view of Berkobin et al. (USPGPub 2008/0319665), and further in view of Sathyanarayana et al. (USPGPub 2019/0266029).	As per claims 2 and 19, Okuyama and Berkobin do not explicitly mention wherein the communication start condition includes a condition that the reception strength is equal to or higher than a receivable strength; and the controller is configured or programmed to start the data transmission when the communication start condition including the condition that the reception strength is equal to or higher than the receivable strength is satisfied, and to not start the data transmission when the communication start condition is not satisfied when the reception strength is lower than the receivable strength.	However Sathyanarayana does disclose:	wherein the communication start condition includes a condition that the reception strength is equal to or higher than a receivable strength; and the controller is configured or programmed to start the data transmission when the communication start condition including the condition that the reception strength is equal to or higher than the receivable strength is satisfied, and to not start the data transmission when the communication start condition is not satisfied when the reception strength is lower than the receivable strength (see at least paragraph 0066; wherein block S220 can include determining data requirements of the remote computing subsystem and/or communication connection (e.g., signal strength, bandwidth, etc.) and transmitting data to the remote computing subsystem based on the data requirement).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sathyanarayana with the teachings as in Okuyama and Berkobin. The motivation for doing so would have been to meet accuracy requirements at the computing edge, and latency/cost requirements associated with cloud computing, see Sathyanarayana paragraph 0003.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okuyama et al. (USPGPub 2003/0074114), in view of Berkobin et al. (USPGPub 2008/0319665), and further in view of Rothrauff, Jr. (USPGPub 2014/0266809).	As per claim 10, Okuyama and Berkobin do not explicitly mention wherein the standby power supply includes a capacitor.	However Rothrauff, Jr. does disclose:	wherein the standby power supply includes a capacitor (see at least paragraph 0030; wherein the system 10 is preferably also connected to secondary source such as a battery backup, and a tertiary source comes such as solar power storing energy into system capacitors).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rothrauff, Jr. with the teachings as in Okuyama and Berkobin. The motivation for doing so would have been to store energy in order to use the energy in a later time, see Rothrauff, Jr. paragraph 0030.

Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the communication start condition includes conditions that the reception strength is equal to or higher than the receivable strength and the rotation speed of the engine is equal to or lower than a start condition rotation speed; and the controller is configured or programmed to start the data transmission when the communication start condition including the conditions that the reception strength is equal to or higher than the receivable strength and the rotation speed of the engine is equal to or lower than the start condition rotation speed is satisfied, and to not start the data transmission when the communication start condition is not satisfied such when the reception strength is lower than the receivable strength or the rotation speed of the engine is higher than the start condition rotation speed.
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the communication start condition includes conditions that the reception strength is equal to or higher than the receivable strength and the traveling speed of the hull is equal to or lower than a start condition speed; and the controller is configured or programmed to start the data transmission when the communication start condition including the conditions that the reception strength is equal to or higher than the receivable strength and the traveling speed of the hull is equal to or lower than the start condition speed is satisfied, and to not start the data transmission when the communication start condition is not satisfied when the reception strength is lower than the receivable strength or the traveling speed of the hull is higher than the start condition speed.
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured or programmed to start the data transmission when the communication start condition based on a table in which at least two of the reception strength, the rotation speed of the engine, the traveling speed of the hull, and the state of the shift device are associated with each other is satisfied, and to not start the data transmission when the communication start condition is not satisfied.	Claims 7-8 are also objected to by virtue of dependency.
Claim(s) 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured or programmed to continue the data transmission until the data transmission is completed when the rotation speed of the engine changes from a rotation speed higher than an upper limit of an idling rotation speed range to a rotation speed within the idling rotation speed range within the period of time during which the data transmission is performed after the start of the data transmission, and to not start a next data transmission.
Claim(s) 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is configured or programmed to intermittently perform the data transmission at a first time interval when a first communication start condition of the communication start condition is satisfied, and intermittently perform the data transmission at a second time interval longer than the first 55time interval when the first communication start condition is not satisfied and a second communication start condition less restrictive than the first communication start condition is satisfied.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2003/0061076 – Provides a management system for a watercraft, and more particularly to an improved management system for a watercraft using a network.	USPGPub 2013/0281067 – Provides a system for using a communication terminal which uses a communication terminal, and particularly to a system for using a communication terminal when a communication terminal is used in a vehicle.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662